Citation Nr: 0946965	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  00-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for sinusitis.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis. 


REPRESENTATION

Veteran represented by:	Robert B. Goss, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
sinusitis and allergic rhinitis and assigned noncompensable 
ratings.  In a rating decision in January 2006, based on 
clear and unmistakable error, the RO amended the effective 
date for the grants of service connection to March 20, 2000.  
While on appeal in a rating decision in August 2007, the RO 
increased the rating for sinusitis to 10 percent, effective 
March 20, 2000, the date of receipt of the claim for service 
connection. 

In May 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the Veteran's file.

In December 2006, the Board remanded the claims for further 
development. 

In a decision in July 2008, the Board denied the claims for 
an initial rating higher than 10 percent for sinusitis and an 
initial compensable rating for rhinitis.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order in March 
2009, the Court granted a Joint Motion for Remand of the 
parties (the VA Secretary and the Veteran), vacated the 
Board's decision and remanded the case pursuant to 38 U.S.C. 
§ 7252(a) for readjudication consistent with the Motion.

In July 2009, the Veteran's attorney requested a 90 day 
extension of time in order to file additional evidence, and a 
stay until November 12, 2009, was granted.  In August 2009, 
the Veteran submitted additional evidence and did not waive 
the right to have the evidence initially considered by the 
RO.  38 C.F.R. § 20.1304.

The Veteran has a pending claim of service connection for 
gonorrhea.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Veteran was not provided an adequate VA examination, as the 
examination was not conducted during an active stage of 
sinusitis or rhinitis and that the Veteran should be afforded 
a new VA examination.

In order to comply with the Joint Motion, further development 
is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Ask the Veteran to submit the 
records of a private physician, E. L. 
Heartfield, MD, or ask the Veteran for 
authorization to obtain the records on 
his behalf. 

2.  Afford the Veteran a VA examination 
for sinusitis and for allergic rhinitis 
to be conducted in either the summer or 
fall season when the Veteran's diseases 
are active to determine the current 
level of impairment. 

For sinusitis, the VA examiner is 
asked: 

To report whether the Veteran has 
three or more incapacitating 
episodes per year of sinusitis 
requiring prolonged (lasting four 
to six weeks) antibiotic 
treatment; or more than six non-
incapacitating episodes per year 
of sinusitis characterized by 
headaches, pain, and purulent 
discharge or crusting.  

Note: An incapacitating episode of 
sinusitis means one that requires 
bed rest and treatment by a 
physician. 

For allergic rhinitis, the VA examiner 
is asked:

a).  Whether the allergic rhinitis 
is manifested by polyps; 

b).  If polyps are not found, 
whether there is greater than 50-
percent obstruction of nasal 
passage on both sides or complete 
obstruction on one side. 

3. On completion of the foregoing, the 
claims should be adjudicated based on 
all the evidence, including that 
submitted to the Board in August 2009.  
If any benefit sought remains adverse 
to the Veteran, then provide the 
Veteran and his attorney a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
